Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an information processing method and apparatus. The closest prior art, Skaff et al. (USPAP       2011/0184,950), shows a similar system, in which, acquiring an image group generated by imaging a data group according to each of a plurality of imaging methods (Please note, paragraph 0061. As indicated based on the user's content, aesthetic and/or emotional feature selection(s), the search space is partitioned whereby images are grouped. The images may be processed and grouped using a set of software tools, such as K-means, and the like, to create visually coherent search spaces. Grouping of the images can be performed using K-means clustering or partitioning of the space according to the features selected by the user); for each of the acquired Image groups, calculating a score of the imaging method used to generate the image group, based on distribution of a first feature value group in a feature value space and distribution of a second feature value group In the feature value space (Please note, figure 1 as well as paragraph 0087. As indicated the dataset 10 of images may be quantized, i.e., assigned to one of a set of partitions, the partitions covering the range of values for that feature. The partitions for a given feature may each contain an equal number of images or the feature space may be otherwise partitioned according to feature values. For example, for a color feature "red", all the images in the collection are assigned a redness value, based on, for example the average pixel red hue (in an RGB color space). The images with the highest redness score are assigned to a first level, the next set, to a second level, and so forth, depending on the number of quantization levels among which the images are partitioned); the first feature value group being a plurality of feature values output when the Image group is input to a trained model outputting feature values corresponding to input images, the second feature value group being a plurality of feature values output when a reference image group is input to the trained model and outputting the score of the imaging method, the score being calculated for each of the image groups (Please note, paragraph 0104. As indicated a separate classifier model is trained for each of a plurality of emotion features, each feature representing a pair of opposing emotions (pleasantness-unpleasantness, engagement-disengagement, etc.), using tags of the labeled dataset and descriptors extracted from the images. The trained classifiers can output a score to each image for each feature which can used to group the images, e.g., assigning quantized values or a ranking to the images in the dataset for each of the features). However, Skaff et al. fail to address: “for wherein the acquiring of the image group is configured to acquire a plurality of combinations of the image group generated by imaging the data group according to the imaging method and the trained model outputting the feature values corresponding to the input images, the calculating of the score is configured to calculate, for each of the acquired combinations, the score of the imaging method used to generate the image qroup in the combination, based on distribution of the first value group in the feature space and the distribution of the second feature value group, the first feature value group being a plurality of feature values output in response that the image group in the combination is input to the trained model in the combination, the second feature value group being a plurality of feature values output in response that the reference image group is input to the trained model in the combination, and the outputting of the imaging method is configured to output, for each of the plurality of combinations, the score of the imaging method in the combination”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.






















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, November 6, 2021